Citation Nr: 1758431	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-03 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 70 percent disabling. 

2. Entitlement to an increased rating for asthma in excess of 30 percent disabling.

3. Entitlement to an increased rating for lumbosacral strain with narrowing of L5-S1 in excess of 10 percent disabling.

4. Entitlement to an increased rating for left knee patellar tendonitis in excess of 10 percent disabling.

5. Entitlement to an increased rating for right knee patellar tendonitis in excess of 10 percent disabling prior to May 20, 2010 and from July 1, 2010.

6. Entitlement to an increased rating for bilateral blepharospasm in excess of 10 percent disabling.

7. Entitlement to a compensable rating for migraine headaches prior to October 19, 2015, and in excess of 50 percent thereafter.

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 24, 2012.


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to March 2006. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO) granting increased ratings for PTSD from 30 percent disabling to 50 percent disabling and for asthma from 10 percent disabling to 30 percent disabling and denying increased ratings for lumbosacral strain (lumbosacral spine disability) in excess of 10 percent disabling, right and left knee patellar tendonitis each in excess of 10 percent disabling, bilateral blepharospasm in excess of 10 percent disabling, and migraine headaches in excess of zero percent disabling. An interim August 2013 rating decision increased the Veteran's rating for PTSD to 70 percent disabling, and an interim January 2016 rating decision increased his rating for migraine headaches to 50 percent disabling, effective October 19, 2015.

The Veteran's right knee patellar tendonitis is rated at 100 percent disabling from May 20, 2010 to June 30, 2010 pursuant to 38 C.F.R. § 4.30. A rating in excess of 100 percent cannot be granted; accordingly, the title page has been changed to reflect that the appeal period is prior to May 20, 2010 and from July 1, 2010.

The record raises the issue of whether the Veteran's service-connected disabilities prevented him from working during the appeal period. Because a TDIU rating is inherent in any claim for an increased rating, see Rice v. Shinseki, 22 Vet. App. 447 (2009), it has been added as an issue on the title page. However, the Veteran has been already been granted TDIU, effective November 24, 2012, in an interim March 2015 rating decision. As a result, the title page has been changed to reflect that the period of appeal is prior to November 24, 2012. 

The Veteran did not indicate whether he would like a Board hearing on either of his January 2014 substantive appeals (VA Form 9). October 2017 correspondence from VA requesting that he indicate whether he would like a Board hearing went unanswered. The Board notes that the Veteran filed another substantive appeal in April 2017, wherein he re-designated that he wished to his appeal his claims for his bilateral blepharospasm, migraine headaches, and gastroesophageal reflux disease (GERD) (see discussion about GERD below). Although this substantive appeal did not appeal any new claims to the Board, the Veteran indicated he did not wish to have a Board hearing. Accordingly, the Board will deem that the Veteran does not wish to have a hearing for his claims on appeal, and will proceed with adjudication.

On his November 2013 substantive appeal (and his attempted April 2017 substantive appeal), the Veteran indicated that he believed his claim for an increased rating for GERD was properly appealed. However, a timely notice of disagreement (NOD) was not filed within one year of the March 2012 rating decision that increased his rating for GERD from zero percent to 10 percent disabling. The Board notes that, on his May 2012 NOD, the Veteran stated that he was "accepting" the GERD rating of 10 percent disabling. Additionally, a timely NOD was not filed for the April 2015 rating decision that increased the Veteran's GERD to 60 percent disabling, effective August 1, 2013 [a March 2016 NOD was designated as a disagreement about an earlier effective date to claims adjudicated in a March 2015 rating decision; that same rating decision deferred adjudication of GERD, which was eventually adjudicated in the April 2015 rating decision]. Accordingly, GERD is not currently on appeal and the Board has no jurisdiction over it. The Veteran is free to file a new claim for an increased rating, if he so desires.

Finally, the Board notes that new evidence, specifically Social Security Administration (SSA) records, has been added to the record after the last adjudication by the Agency of Original Jurisdiction (AOJ) in a March 2016 supplemental statement of the case (SSOC). However, because the evidence is not material to the Veteran's claims of increased ratings for bilateral blepharospasm and migraine headaches, the Board will proceed in deciding those claims. The effect of the SSA records on the Veteran's other claims will be addressed, as relevant, in the remand discussion below.

The issues of increased ratings for PTSD, asthma, lumbosacral spine disability, right and left knee patellar tendinitis, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran's bilateral blepharospasm is severe.

2. The Veteran's migraine headaches more closely approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1. A rating of 30 percent disabling, but no more, for the Veteran's bilateral blepharospasm is warranted. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code (Code) 8103 (2017).

2. A rating of 50 percent disabling, but not more, for the Veteran's migraine headaches is warranted. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Code 8100 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased ratings

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining, including degree of disability, is to be resolved in favor of the Veteran. 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In any claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App, 119 (1999).

Bilateral blepharospasm

The Veteran is currently rated by analogy to Code 6018, which is for chronic conjunctivitis (nontrachomatous). See 38 C.F.R. § 4.79, Code 6018. Symptoms considered under that Code include red, thick conjunctivae and mucous secretion. Id. However, given the symptoms of his bilateral blepharospasm (excessive and uncontrollable blinking), the Board finds that Veteran is more properly rated pursuant to Code 8103, for convulsive tics. See 38 C.F.R. § 4.124a, Code 8103.

Under Code 8103, mild tics are assigned a zero percent rating; moderate tics are assigned a 10 percent rating; and severe tics are assigned a (maximum) 30 percent rating. Id. The assignment of severity depends upon frequency and severity of the tic, and the muscle groups involved. Id., Note.

The terms "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence. 38 C.F.R. § 4.6.

In a May 2010 statement, the Veteran reported that he has to focus exceptionally hard to do things due to his uncontrollable blinking; when he is walking, he feels like he is going to trip and fall over or bump into people. When he moves or carries things, he tends to hit or bump cars and walls. He cannot stop himself from blinking when people are speaking with him. His blepharospasm is worsened when strobe lights are flashing and he can only see some images at a time. Driving is dangerous for him and he feels he is putting others at risk by doing so; his wife or other family members usually take him places so he does not have to drive. Bright lights, allergies, and fatigue aggravate his blinking episodes, as do his migraine headaches. In a separate May 2010 letter, the Veteran's wife noted that the Veteran is ashamed of his blinking and thinks people are looking at him constantly. 

Although VA examiners did not comment on the severity of the Veteran's blepharospasm, the March 2010 VA examiner notes that the Veteran "blinks a lot most of the time." The April 2013 VA examiner noted that the Veteran's blepharospasm was not presently observed during the examination, but then later stated that he blinks excessively. 

VA treatment records frequently report frequent or occasional blinking. The Veteran received Botox injections in an attempt to treat the problem. See, e.g., September 2011 and December 2011 VA treatment records.

The Board finds that the evidence is at least in equipoise that the Veteran's bilateral blepharospasm is severe in nature, because the medical observations support the competent and credible lay statements by the Veteran and his spouse about the duration and frequency of his excessive blinking, and the effect of it on his day to day life. Consequently, an increase to 30 percent is warranted.

The Board has considered whether the Veteran would be entitled to a higher rating under a different Code, and has already found that he is most properly rated pursuant to Code 8103. Because a rating of 30 percent is the maximum rating he can receive pursuant to that Code, a rating in excess of 30 percent cannot be assigned.

Migraine headaches

The Veteran is rated for migraine headaches pursuant to Code 8100. Under Code 8100, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months, over the last several months. A 30 percent rating is warranted for characteristic prostrating attacks occurring on average once a month over the last several months. A (maximum) rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, Code 8100.

The term "prostrating" is not defined by regulation. For reference purposes, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd ed. 2012). VA's Adjudication Procedures Manual (M21-1) defines prostrating under Code 8100 as "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities." See M21-1, III.iv.4.G(7)(b).

VA regulations also do not define "economic inadaptability," but Code 8100 does not require the Veteran to be completely unable to work in order to qualify for a 50 percent rating. See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

During a February 2010 VA examination, the Veteran reported daily headaches that become prostrating late in the evening. He said that most attacks are prostrating for "hours." The examiner opined that the Veteran's headaches had a significant effect on his usual occupation because it resulted in increased absenteeism, decreased concentration, and pain. The effect on the Veteran's ability to do chores was severe, while the effect on shopping, exercise, sports, recreation, and traveling was moderate.

April 2011 VA treatment records reflect that the Veteran complained of headaches that are "almost always present" and get worse when he is blinking frequently. He stated that it is a constant sharp pain, and when it gets "real bad" it becomes a throbbing pain. He would have the "bad pains" about twice a day. Relaxing or sleeping helped the discomfort the most. Medications such as Tylenol, Lamictal, and Tramadol, did not help. 

During a March 2012 VA examination, the Veteran reported having "really bad headaches," which he experienced on a daily basis, lasting a "whole day." Pain level was an eight out of 10. The examiner noted that the Veteran experiences constant headache pain, pulsating or throbbing, on both sides of his head, but did not have prostrating attacks. The examiner added that the Veteran's headache condition did not impact his ability to work.

In December 2012, the Veteran reported that he had severe headaches which occurred about twice per week. Headaches as a result of intercourse occurred up to five times per week. Fioricet decreased headache severity from a nine out of 10 to a six or seven out of 10. See December 2012 VA treatment records.

During an April 2013 VA examination, the Veteran reported pulsating or throbbing head pain lasting one to two days. The examiner opined that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.

July 2013 VA treatment records reflect that the Veteran reported headaches every day that sometimes last all day. Having intercourse caused him to get a headache.

During an October 2015 VA examination, the examiner opined that the Veteran had prostrating attacks once every month and that the Veteran had very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability. The examiner added that the Veteran's headache condition did not impact his ability to work.

Other VA treatment records throughout the appeal period reflect continued treatment for the Veteran's headaches. See, e.g., January 2013 and August 2015 VA treatment records.

The Board finds that the evidence more closely approximates the criteria for a 50 percent rating throughout the entire appeal period. Specifically, the record reflects largely consistent reporting from the Veteran that he has headaches almost daily, with more severe headaches at least once per week (therefore, more than once a month). The headaches appear to be relieved with rest, which cannot occur while working. The Board assigns less probative weight to the March 2012 and April 2013 VA examiners' opinions, because they are contradicted by both the February 2010 VA examiner (who opined that the Veteran's headaches have a significant effect on his usual occupation) and October 2015 VA examiner (who opined that the Veteran's migraine headaches were prostrating with prolonged attacks productive of severe economic inadaptability) and the simultaneous VA treatment records from that time. Because the evidence more closely approximates the criteria for a 50 percent (maximum) rating, an increased rating is warranted.

A rating of 50 percent is the maximum rating the Veteran can receive pursuant to Code 8100, accordingly, a rating in excess of 50 percent cannot be granted.

ORDER

A rating of 30 percent disabling, but no higher, for the Veteran's bilateral blepharospasm is granted.

A rating of 50 percent disabling, but no higher, for the Veteran's migraine headaches is granted. 


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.

PTSD

As mentioned previously, SSA records were added to the claims file in April 2016. Such records contain relevant evidence related to the Veteran's PTSD claim. The AOJ last adjudicated the claim in a March 2016 SSOC. As a result, remand is necessary so the AOJ can issue a supplemental statement of the case (SSOC) considering all the evidence of record associated with the file after the March 2016 SSOC. See 38 C.F.R. § 20.1304(c).

Asthma

The Veteran most recently underwent a VA examination in October 2015. Unfortunately, the VA examiner did not provide the results of the pulmonary function test (PFT) conducted. Because PFT results are used when assigning a rating for asthma, see 38 C.F.R. § 4.97, Code 6602, a new examination must be conducted to obtain updated PFT results. 




Lumbosacral spine and knee claims

VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016). In this case, previous VA spine and knee examinations do not fully comport with the requirements of Correia and therefore may be inadequate. Thus, remand for new VA spine and knee examinations is necessary.

TDIU

The matter of entitlement to TDIU is inextricably intertwined with the Veteran's other claims; as a result, it must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from March 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development is completed, the AOJ should arrange for a respiratory diseases examination of the Veteran to determine the current severity of his service-connected asthma. The entire record must be examined in conjunction with the examination and all tests or studies deemed necessary must be completed. The examination report MUST include the results of pulmonary function tests. 

In addition, the examiner should note whether the Veteran has had respiratory failure (and if so, its frequency); whether he has required physician visits for care of exacerbating episodes of asthma (and if so, their frequency); and whether he has required the use of systemic (oral or parenteral) corticosteroids, high-dose corticosteroids, or immunosuppressive medications (and if so, their frequency).

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. After the development in the first instruction is completed, the AOJ should arrange for orthopedic examinations of the Veteran to assess the current severity of his service-connected lumbosacral spine and bilateral knee disabilities. The examiner must review the entire record in conjunction with the examination. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed.

Range of motion studies should include active and passive motion and pain on weight-bearing and non-weight-bearing. The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors (if the Veteran is not experiencing a flare-up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare-ups and the examiner should provide an opinion, to include estimated range of motion measurements during a flare-up, based on that information).

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4. The AOJ should then review the record and re-adjudicate the claims, including PTSD. If they remain denied, the AOJ should issue an appropriate SSOC and afford the Veteran the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


